Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. The Applicant argues that Habu utilizes a baseline value and therefore does not meet the new claim limitations.  The Examiner respectfully disagrees.  It is noted that the claim is written in an open ended comprising fashion and does not preclude the use of other variables when determining the blood pressure as long as the value is not a baseline value.  In this case the system utilizes the sensed instantaneous blood pressure, the pulse wave velocity and the variable reference pressure measurement to determine the blood pressure.  The system of Habu calculates the blood pressure at the time phases as measured by the reference measurement (Col. 8, ll. 41-45) and is not used as a baseline value.  It is noted that the Habu reference clearly discloses that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 10, 13-15, 21-22, 24-25, 29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habu et al. (U.S. Pat. 6,176,832 hereinafter “Habu”) in view of GU (U.S. Pub. 2016/0287095).
Regarding claim 1, Habu discloses a blood pressure measurement system for measuring blood pressure in a patient without restricting blood flow, comprising: an emitter (e.g. 4a) configured to emit a signal towards blood flowing through a blood vessel (e.g. Col. 4, ll.13-35); a detector (e.g. 4a) configured to: detect a reflected signal that is reflected from the blood flowing through the blood vessel (e.g. Col. 4, ll.13-35), a frequency of the reflected signal being different than a frequency of the signal emitted by the emitter (e.g. Col. 3, ll. 42-61) and a processor (e.g. 1; “wherein the calculation units are considered processors as they automatically take in the sensed data and process it to calculated values.”) electrically coupled to the detector, the processor beinq configured to: determine an instantaneous blood velocity of the blood flowing through the blood vessel based on the reflected light (e.g. 6); receive data indicating a 
Regarding claim 4, meeting the limitations of claim 1 above, Habu further discloses a blood pressure sensor comprising the emitter and the detector (e.g. 4a; Cols. 3-4); and a computing device that is coupled to the blood pressure sensor by a wired connection or a wireless connection, the computing device comprising the processor (e.g. see Fig. 1).
Regarding claim 8, meeting the limitations of claim 1 above, Habu further discloses wherein the blood pressure comprises a measurement is beat-to-beat blood pressure (e.g. Col. 4, ll. 10-12).
Regarding claim 10, meeting the limitations of claim 1 above, GU discloses that the light source is non-coherent light (e.g. ¶73).
Regarding claim 13, meeting the limitations of claim 1 above, GU further discloses that the detector comprises a photodiode (e.g. ¶73).
Regarding claim 14, meeting the limitations of claim 1 above, Habu further discloses a pulse wave velocity element that is configured to detect the pulse wave velocity of a pressure wave travelling down the blood vessel (e.g. 7; See Cols. 4-5).
Regarding claim 15, meeting the limitations of claim 1 above, Habu in view of GU further discloses wherein the pulse wave velocity element is configured to detect the pulse wave velocity substantially simultaneously as the detector detects the reflected with the detected light reflected from the one or both of the blood vessel or the surrounding tissue or the detected Doppler shifted light (e.g. see Fig. 1; “wherein the detection and processing is substantially simultaneous”).
Regarding claim 21, meeting the limitations of claim 1 above, Habu further discloses wherein the pulse wave velocity element comprises includes one or more of an ultrasound sensor, a pressure sensor, a motion sensor, or a high-resolution high resolution optical sensor (e.g. Col. 3, ll. 42-60).
Regarding claim 22, meeting the limitations of claim 1 above, Habu in view of GU teach the system with light emitters and detectors as disclosed in detail above, Habu further discloses the use of two or more detectors.  It would have been obvious to one having ordinary skill in the art at the time that invention was made to use multiple detectors to determine the depth and diameter of the blood vessels as disclosed by Habu (e.g. Cols. 3-4).
Regarding claim 24, meeting the limitations of claim 1 above, Habu further discloses a display electrically coupled to the processor and configured to display the blood pressure (e.g. Col. 8, ll. 54-56).
Regarding claim 25, meeting the limitations of claim 1 above, GU further discloses further comprising a communication module electrically coupled to the processor and configured to transmit data indicating one or more of the blood pressure, the instantaneous blood velocity, or the pulse wave velocity to a remote computing device (e.g. 7; ¶¶ 79, 168).  It would have been obvious to one having ordinary skill in the art the time the invention was made to modify the system of Habu to include the communication module of GU, since such a modification would provide the predictable results of a communication means for transmitting the data to an external device for further processing or display.
Regarding claim 29, Habu discloses a blood pressure measurement system for measuring blood pressure in a patient without restricting blood flow, comprising: an emitter (e.g. 4a) configured to emit a signal towards blood flowing through a blood vessel (e.g. Col. 4, ll.13-35); a detector (e.g. 4a) configured to: detect a reflected signal that is reflected from the blood flowing through the blood vessel (e.g. Col. 4, ll.13-35), a frequency of the reflected signal being different than a frequency of the signal emitted by the emitter (e.g. Col. 3, ll. 42-61) and a processor (e.g. 1; “wherein the calculation units are considered processors as they automatically take in the sensed data and process it to calculated values.”) electrically coupled to the detector, the processor beinq configured to: determine an instantaneous blood velocity of the blood flowing through the blood vessel based on the reflected light (e.g. 6); receive data indicating a 
Regarding claim 31, meeting the limitations of claim 29 above, GU further discloses further comprising a communication module electrically coupled to the processor and configured to transmit data indicating one or more of the blood pressure, the instantaneous blood velocity, or the pulse wave velocity to a remote computing device (e.g. 7; ¶¶ 79, 168).  It would have been obvious to one having ordinary skill in the art the time the invention was made to modify the system of Habu to include the communication module of GU, since such a modification would provide the predictable results of a communication means for transmitting the data to an external device for further processing or display.
Regarding claim 32, meeting the limitations of claim 29 above, Habu further discloses that the emitter being a first emitter configured to emit first light, the blood pressure measurement system further comprising: a second emitter configured to emit second light towards the blood vessel or the blood flowing through the blood vessel, wherein the detector is configured to detect the first light reflected from the blood flowing through the blood vessel and to detect the second light reflected from the blood vessel or the blood flowing through the blood vessel (e.g. Columns 3-4).
Regarding claim 33, meeting the limitations of claim 29 above, Habu in view of GU teach the system with light emitters and detectors as disclosed in detail above, Habu further discloses the use of two or more detectors.  It would have been obvious to one having ordinary skill in the art at the time that invention was made to use multiple detectors to determine the depth and diameter of the blood vessels as disclosed by Habu (e.g. Cols. 3-4).
Regarding claim 34, Habu discloses a blood pressure measurement system for measuring blood pressure in a patient without restricting blood flow, comprising: an emitters (e.g. 4a) configured to emit a signal towards blood flowing through a blood vessel (e.g. Col. 4, ll.13-35); a detectors (e.g. 4a) configured to: detect a reflected signal that is reflected from the blood flowing through the blood vessel (e.g. Col. 4, ll.13-35), a frequency of the reflected signal being different than a frequency of the signal emitted by the emitter (e.g. Col. 3, ll. 42-61) and a processor (e.g. 1; “wherein the calculation units are considered processors as they automatically take in the sensed data and process it to calculated values.”) electrically coupled to the detector, the processor beinq configured to: determine an instantaneous blood velocity of the blood flowing .
Claims 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of GU as applied to claims 1, 4, 8, 10, 13-15, 21-22, 24-25 above, and further in view of Eisen et al. (U.S. Pub. 2014/0200423 hereinafter “Eisen”).
Regarding claims 9 and 11-12, Habu in view of GU discloses the claimed invention but fails to disclose that the emitter(s) is/are coherent laser light source(s).  However, Eisen discloses that it is known in the art to use multiple coherent lasers to produce various wavelengths to determine pulse characteristics as disclosed paragraphs 54 and 73 to provide for known methods of determining pulse characteristics.  It would have been obvious to one having ordinary skill in the art at the .
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of GU as applied to claims 1, 4, 8, 10, 13-15, 21-22, 24-25 above, and further in view of Brodnick et al. (U.S. Pat. 7,305,262 hereinafter “Brodnick”).
Regarding claim30, Habu in view of GU discloses the claimed invention but fails to disclose that the system is a patch.  However, Brodnick discloses a monitoring system on a patch with pulse wave sensor as disclosed on Paragraphs 24-30 and element 60 to provide an easy patch sensor system that can be easily used by the user.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Habu in view of GU, with a patch system as taught by Brodnick, since such a modification would provide the predictable results of placing the monitoring system on a patch for easy application and use by the patient.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792